Title: To Benjamin Franklin from Jonathan Avery, 27 October 1781
From: Avery, Jonathan
To: Franklin, Benjamin


Sir
Kinsale Prison 27th. October 1781.
On the 29th. Ulto: was captur’d by his Majesties Frigate Recovery & carried into this Port. I was on board the Brigg Wexford—Commanded by the Gallant Jno. Peck Rathburn Esqr. Captn: N.U.S. & was obligd to strike after firing a few Guns. I acted in the Capacity of Surgeon but am now a Prisoner & destitute of Money or Friends which obliges Me now to trouble You with these few Lines— You may be acquainted with My Name. I have a Cousin Member of Congress & another Secy: in the State of Massachusetts Bay. I am very well acquainted with Saml. Huntingdon Esqr. late Prest. Congress upon whom I will draw a Bill for whatever You may be kind enough to advance. I servd my Apprenticeship with Doctor Prentice of N: London with whom you are probably acquainted.
I have the Honour to be Sir Your most obedt. humble Servt:
Jonathan Avery
 
Addressed: His Excellency Benjamin Franklin Esqr. / Plenipotentiary from the United States / of North America to the / Court of Versailles
Notations in different hands: Avery 27 Oct. 1781. / venüe par Granville
